Name: 94/117/EC: Council Decision of 21 February 1994 laying down the minimum requirements as regards structure and equipment to be met by certain small establishments ensuring the distribution of fishery products in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  foodstuff;  industrial structures and policy;  fisheries;  Europe
 Date Published: 1994-02-25

 Avis juridique important|31994D011794/117/EC: Council Decision of 21 February 1994 laying down the minimum requirements as regards structure and equipment to be met by certain small establishments ensuring the distribution of fishery products in Greece Official Journal L 054 , 25/02/1994 P. 0028 - 0029 Finnish special edition: Chapter 4 Volume 6 P. 0020 Swedish special edition: Chapter 4 Volume 6 P. 0020 COUNCIL DECISION of 21 February 1994 laying down the minimum requirements as regards structure and equipment to be met by certain small establishments ensuring the distribution of fishery products in Greece (94/117/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 14 thereof, Having regard to the proposal from the Commission, Whereas some islands and certain coastal regions in Greece may, by reason of their isolation or remoteness, be subject to specific constraints as far as their supply is concerned; Whereas, on these islands and in these regions, there are small smoking and salting establishments for fishery products which play a vital role in supplying the local market of the place in which they are situated; Whereas it is necessary, in order to prevent these small establishments from disappearing, that less stringent minimum structural and equipment requirements be applied to them than those laid down in Directive 91/493/EEC, until those specific constraints disappear from those islands and regions of Greece; Whereas, in order to avoid distortions of competition within the Community, to these minimum requirements must be added limits as regards the establishments' production volume and the marketing area of the products in question; Whereas the fishery products processed by these small establishments are to be reserved for the supply of the local market and are not to bear the identification mark referred to in Article 3 (1) (f) of Directive 91/493/EEC, HAS ADOPTED THIS DECISION: Article 1 This Decision shall apply to certain establishments exclusively carrying out smoking and salting operations on fishery products on islands or in certain coastal regions in Greece which are subject to particular supply constraints. Article 2 The establishments referred to in Article 1 shall meet the minimum requirements with regard to structure and equipment set out in the Annex. Article 3 The Greek competent authority shall ensure that the minimum requirements set out in the Annex shall apply to the establishments referred to in Article 1, provided the following conditions are met: - the annual production of the establishment's salted or smoked products does not exceed 36 tonnes, - the marketing area of the products in question is either limited to the territory of the island on which the establishment is situated or is within a radius of 50 kilometres of the establishment, - the products do not bear the identification mark referred to in Article 3 (1) (f) of Directive 91/493/EEC, but do bear a national mark which allows the monitoring of the distribution by the competent authority. Article 4 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. Article 5 This Decision is addressed to the Member States. Done at Brussels, 21 February 1994. For the Council The President G. MORAITIS (1) OJ No L 268, 24. 9. 1991, p. 15. ANNEX Minimum requirements with regard to structure and equipment The general conditions relating to premises and equipment provided for in Chapter III, section I, of the Annex to Directive 91/493/EEC shall apply, with the exception of the following provisions: 1. Under point 2 (c) insofar as the existence of ceilings or roof linings is concerned and point 2 (g) insofar as non-hand-operable taps are concerned; 2. Under point 3, insofar as the existence of a cold room in each establishment is concerned, provided establishments have the possibility of using a collective cold room which meets the requirements of Directive 91/493/EEC and is located close to the establisments; 3. Under point 6, insofar as waste containers and premises for the storage therefore are concerned; 4. Under point 9, insofar as changing rooms, wash basins and lavatories are concerned; 5. Under point 10, insofar as lockable room for the exclusive use of inspection staff is concerned; 6. Under point 11, insofar as adequate facilities for cleaning and disinfecting means of transport are concerned.